Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00216-CR

                                          Mario CASTILLO,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                         From the 299th District Court, Travis County, Texas
                                Trial Court No. D-1-DC-09-207014
                              Honorable Karen Sage, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 20, 2016

APPEAL DISMISSED

           On April 12, 2016, appellant filed a motion to dismiss this appeal. The motion is granted,

and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

Do not publish